Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-9, 11-23 and 25-38 filed on April 27, 2022 have been fully considered. In view of the amendment of the claims, the rejection under 35 USC § 112 of claims 1, 19, 31 and 35 is withdrawn. The argument with regard to the rejection under 35 USC § 103 is rendered moot in view of new ground(s) of rejection necessitated by the amendment of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 19-23, 25-30, 32 and  38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir et al. (Patent No. US 8,019,167 B2) in view of  Iwata et al. (Pub. No. US 2017/0280155 A1 ) and Kang et al. (Pub. No. US 2021/0274176 A1). 
Regarding claim 1, Dvir discloses a method of coding video data, comprising: partitioning source frames from a video source into a plurality of tiles of common size (Fig. 1, col. 5, lines 54-55: image 102 is divided into tiles 104) , coding the tiles of the source frame as a virtual video sequence where each tile of the source frame is assigned, for coding purpose, a different respective temporal location from the other tiles of the source frame in the virtual video sequence (See Fig. 2, temporally arranged tiles 104 in a video sequence 200) and each tile of the source frame is encoded as a separate frame  (col. 5, lines 54-62: A tile is selected, for example, 104A (7046) and used to construct an I-frame, the construction comprises a spatial compression of the tile contents. GOP 204 begins with an I-frame 202I constructed from 104A (708). Another tile, for example, 104B, is selected (710) and constructed in GOP 204 as a P-frame (intermediate frame) 202P following 202I (712)…),  and outputting the coded tile data to a channel  (col. 11, lines 12-16: the video may be ‘streamed’, that is, transferred as it is constructed).  
Dvir does not explicitly disclose wherein at least two tiles from a source frame are spatially overlapped with each other in their common source frame; coding in a motion compensated video protocol in which a pixel block sub- partition of the tiles smaller than the tiles is predicted, and outputting the coded tile data to a channel including an indication of weights for blending the spatially overlapped tiles. 
However, Iwata discloses coding in a motion compensated video protocol (¶¶0092, 0109: motion compensation process on the tiles) in which a pixel block sub- partition of the tiles smaller than the tiles is predicted  (Fig. 4, ¶0115,  BL_0 - BL_3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir to include  coding in a motion compensated video protocol in which a pixel block sub- partition of the tiles smaller than the tiles is predicted, as taught by Iwata, for reducing the bandwidth required for the video stream (Iwata: ¶0006). 
Furthermore, Kang discloses wherein at least two tiles from a source frame are spatially overlapped with each other in their common source frame (Fig. 37, ¶0272: A single rectangle region constituting a single picture may partially overlap with another rectangle. Herein, partial pixels constituting a rectangle region may overlap. The rectangle region may be referred to as a tile), and outputting including an indication of weights for blending the spatially overlapped tiles (¶¶0372: When signaling at least one slice (or tile group), a header of the slice (or tile group) may include all types of information required for decoding the corresponding slice (or tile group). ¶¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values. A final reconstructed pixel value may be generated by a weighted sum of the two overlapping reconstructed values).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir in view of Iwata to include wherein at least two tiles from a source frame are spatially overlapped with each other in their common source frame, and including an indication of weights for blending the spatially overlapped tiles, as taught by Kang, for providing an image encoding/decoding method and apparatus with improved encoding/decoding efficiency (Kang: ¶0004).

Regarding claim 2, Dvir in view of Iwata and Kang discloses the method of claim 1. Kang further discloses  outputting data to the channel representing a location of a tile (¶0379, 0381-0382: a tile related information which may be signaled through a slice header, a tile group header, and a parameter set such as a picture parameter set, and a sequence parameter set.  A tile related information that includes a position of each tile). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 3, Dvir in view of Iwata does not explicitly disclose defining a region of interest of the source video, wherein a size of the region of interest determines the common size of the tiles.
However, Kang discloses defining a region of interest of the source video, wherein a size of the region of interest determines the common size of the tiles (¶0273-0274, 0277: a tile may be used for providing a region of interests (ROI) within a picture…A tile may be obtained by partitioning a picture in horizontal and vertical directions by an identical interval. Herein, tiles within a picture may have the same size (width and height)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir in view of Iwata to include defining a region of interest of the source video, wherein a size of the region of interest determines the common size of the tiles, as taught by Kang, for providing an image encoding/decoding method and apparatus performing signaling effectively partition information of a picture (Kang: ¶0006). 

Regarding claim 4, Dvir in view of  Iwata and Kang teach the method of claim 1. Iwata further discloses wherein tiles are persistent across multiple frames of the source video (See Fig. 4, Tile_1 and Tile_2 in pictures pct_1 to pct_3).  The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 5, Dvir in view of Iwata and Kang teach the method of claim 1. Iwata further discloses designating tile(s) to serve as candidate prediction reference(s) of later-coded tiles, decoding coded data of the designated tile(s), and storing the decoded data of the designated tiles(s) for use in later-coding operations (¶0110-When the second picture Pct_2 is coded by the inter prediction at the timing of the second time T2, a first picture Pct_1 which is the reference image having been decoded in the local decoding processing inside the video encoder 1 is stored in the frame memory 108 at the timing of first time T1 in the time elapse shown in FIG. 4…The first tile Tile_1 of the first picture Pct_1 which is the reference image includes a reference candidate block BL1 to be used for the inter prediction for the block BL3 of the coding target, and also the second tile Tile_2 includes a reference candidate block BL2 to be used for the inter prediction for the block BL3 of the coding target). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 7, Dvir in view of Iwata and Kang discloses the method of claim 1. Dvir further discloses wherein the tile coding occurs in pipelined fashion (Fig. 2, tiles 104 are arranged as encoded frames 202 in GOP 204 in a video sequence 200).
Regarding claim 9, Dvir in view of Iwata and Kang discloses the method of claim 1. Dvir further discloses wherein the tiles are coded as frames of a standard coding protocol (col. 11, lines 23-25: the coder is adapted for video standards such as AVC (H.264), MPEG 1/2/4 or other formats).
Regarding claim 19, Dvir discloses a video decoding method, comprising: decoding coded tile data (Figs. 1, 2, col. 3, lines 50-51: decoding frames of the video sequence as tiles of the image), wherein each tile has a common size (See Figs. 1, 2: tiles 104 )  and the coded tile data for each tile is coded as a separate frame in a video coding protocol and the coded tile data for each tile (col. 9, lines 25-26: decoding a video sequence 200 comprising tiles 104) having a respective temporal location of a virtual video sequence (See Fig 2, temporally arranged tiles 104 in a video sequence 200), and assembling recovered frames from a plurality of the decoded tiles according to metadata received in the coded tile data identifying the respective spatial locations of the tiles (col. 13, lines 9-12, 19-23: video 200 is opened for access (902). A GOP 204 is opened (accessed) (904) and an I-frame is decoded (906). If the I-frame is the last frame in the GOP (908) then the metadata is consulted to place the decoded tile in its respective position in image 104), , and 4Customer No. 139020outputting the recovered frame data to a video sink (col. 3, lines 7-8: displaying the decoded image).
Dvir does not explicitly disclose decoding coded tile data according to motion-compensated prediction in which pixel block sub-partition(s) of the tile data are predicted, wherein the respective spatial locations of the tiles overlap within a recovered frame and the assembling including blending overlapped tiles according to blending weights.
However, Iwata discloses decoding coded tile data (¶0110: a decoding process) according to motion-compensated prediction in which pixel block sub-partition(s) of the tile data are predicted (Fig. 4, ¶¶0092, 0109: inter prediction and motion compensation process on the tiles).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir to include  decoding coded tile data according to motion-compensated prediction in which pixel block sub-partition(s) of the tile data are predicted, as taught by Iwata, for reducing the bandwidth required for the video stream (Iwata: ¶0006). 
Furthermore, Kang discloses wherein the respective spatial locations of the tiles overlap within a recovered frame (¶¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values) and the assembling including blending overlapped tiles according to blending weights (¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values. A final reconstructed pixel value may be generated by a weighted sum of the two overlapping reconstructed values).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir in view of Iwata to include wherein the respective spatial locations of the tiles overlap within a recovered frame and the assembling including blending overlapped tiles according to blending weights, as taught by Kang, for providing an image encoding/decoding method and apparatus with improved encoding/decoding efficiency (Kang: ¶0004).
Regarding claim 20, Dvir in view of Iwata and Kang discloses the method of claim 19. Iwata further discloses wherein tiles are persistent across multiple recovered frames (See Fig. 4, Tile_1 and Tile_2 in pictures pct_1 to pct_3).  The motivation statement set forth above with respect to claim 19 applies here.  

 Regarding claim 21, Dvir in view of Iwata and Kang discloses the method of claim 19. Dvir further discloses wherein the tiles are coded as frames of a standard coding protocol (col. 11, lines 23-25: the coder is adapted for video standards such as AVC (H.264), MPEG 1/2/4 or other formats).
Regarding claim 22, Dvir in view of Iwata and Kang discloses the method of claim 19. Iwata further discloses for tile(s) designated to serve as candidate prediction reference(s) of later-coded tiles, storing the decoded data of the designated tile(s) for use in later decoding operations (¶0110-When the second picture Pct_2 is coded by the inter prediction at the timing of the second time T2, a first picture Pct_1 which is the reference image having been decoded in the local decoding processing inside the video encoder 1 is stored in the frame memory 108 at the timing of first time T1 in the time elapse shown in FIG. 4…The first tile Tile_1 of the first picture Pct_1 which is the reference image includes a reference candidate block BL1 to be used for the inter prediction for the block BL3 of the coding target, and also the second tile Tile_2 includes a reference candidate block BL2 to be used for the inter prediction for the block BL3 of the coding target). The motivation statement set forth above with respect to claim 19 applies here.  

Regarding claim 23, Dvir in view of Iwata and Kang discloses the method of claim 19. Additionally, Dvir discloses wherein the tile decoding occurs in pipelined fashion (Fig. 2, tiles 104 are arranged as encoded frames 202 in GOP 204 in a video sequence 200).
Regarding claim 25, Dvir discloses a video decoding system, comprising: a predictive video decoder having an input for coded tile data (Figs. 1, 2, tiles 104) and an output for decoded tile data (col. 13, lines 19-23: video 200 is opened for access (902). A GOP 204 is opened (accessed) (904) and an I-frame is decoded (906). If the I-frame is the last frame in the GOP (908) then the metadata is consulted to place the decoded tile in its respective position in image 104), each tile having a common size, and the coded tile data for each tile in the source frame is coded as a separate frame with respective different time stamps in a video predictive coding protocol (See Figs. 1, 2: temporally arranged tiles 104 in a video sequence 200), and a frame assembler having an input for the decoded tiles and an output for a recovered frame, the tiles are assembled into the recovered frame according to metadata received in the coded tile data identifying respective spatial locations of the tiles (col. 13, lines 9-12, 19-23: video 200 is opened for access (902). A GOP 204 is opened (accessed) (904) and an I-frame is decoded (906). If the I-frame is the last frame in the GOP (908) then the metadata is consulted to place the decoded tile in its respective position in image 104).
	Dvir does not explicitly disclose a video predictive coding protocol in which pixel block sub-partition(s) of the tile data are predicted, wherein the respective spatial locations of the tiles overlap within a recovered frame and the assembling including blending overlapped tiles according blending weights.
However, Iwata discloses a video predictive coding protocol in which pixel block sub-partition(s) of the tile data are predicted  ( Fig. 4, ¶¶0107-0110: an inter prediction coding operation, Tile_1 of a first picture Pct_1 coded at T1 and Tile_1 of a second picture Pct_2 coded at T2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir to include a video predictive coding protocol in which pixel block sub-partition(s) of the tile data are predicted, as taught by Iwata,  for reducing the bandwidth required for the video stream (Iwata: ¶0006). 
	Furthermore, Kang discloses wherein the respective spatial locations of the tiles overlap within a recovered frame (¶¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values) and the assembling including blending overlapped tiles according blending weights (¶¶0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values. A final reconstructed pixel value may be generated by a weighted sum of the two overlapping reconstructed values).


	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir in view of  Iwata to include wherein the respective spatial locations of the tiles overlap within a recovered frame and the assembling including blending overlapped tiles according blending weights, as taught by Kang, for providing  an image encoding/decoding method and apparatus with improved encoding/decoding efficiency (Kang: ¶0004).

Regarding claim 26, Dvir in view of Iwata and Kang discloses the system of claim 25. Iwata further discloses wherein tiles are persistent across multiple recovered frames (See Fig. 4, Tile_1 and Tile_2 in pictures pct_1 to pct_3).  The motivation statement set forth above with respect to claim 25 applies here.  

Regarding claim 27, Dvir in view of Iwata and Kang discloses the system of claim 25. Dvir further discloses wherein the video decoder operates according to a standard coding protocol (col. 11, lines 23-25: the coder is adapted for video standards such as AVC (H.264), MPEG 1/2/4 or other formats).
 Regarding claim 28, Dvir in view of Iwata and Kang discloses the system of claim 25. Iwata further discloses  storage to store tile(s) designated to serve as candidate prediction reference(s) of later decoded tiles (¶0110-When the second picture Pct_2 is coded by the inter prediction at the timing of the second time T2, a first picture Pct_1 which is the reference image having been decoded in the local decoding processing inside the video encoder 1 is stored in the frame memory 108 at the timing of first time T1 in the time elapse shown in FIG. 4…The first tile Tile_1 of the first picture Pct_1 which is the reference image includes a reference candidate block BL1 to be used for the inter prediction for the block BL3 of the coding target, and also the second tile Tile_2 includes a reference candidate block BL2 to be used for the inter prediction for the block BL3 of the coding target). The motivation statement set forth above with respect to claim 25 applies here.  

Regarding claim 29, Dvir in view of Iwata and Kang discloses the system of claim 25. Additionally, Dvir discloses wherein the video decoder decodes successive tiles in pipelined fashion (col. 13, lines 19-32: video 200 is opened for access (902). A GOP 204 is opened (accessed) (904) and an I-frame is decoded (906). If the I-frame is the last frame in the GOP (908) then the metadata is consulted to place the decoded tile in its respective position in image 104 (916) and next GOP 204 is opened (904). Otherwise, a subsequent P-frame is decoded (910) and combined with the preceding frame. If more P-frames are present in GOP 204 then they are decoded and combined with preceding frames (910 & 912)…If more GOP 204 is present the next one is opened and accessed (204)).
Regarding claim 30, Dvir in view of Iwata and Kang discloses the system of claim 25. Kang further discloses  wherein the frame assembler assembles the tiles into the recovered frame according to weights received in the coded tile data (¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values. A final reconstructed pixel value may be generated by a weighted sum of the two overlapping reconstructed values). The motivation statement set forth above with respect to claim 25 applies here. 
Regarding claim 32, Dvir in view of Iwata and Kang discloses the method of claim 1. Iwata further discloses wherein the motion compensated video coding protocol includes motion prediction of blocks (¶0056, 0107-0109: motion compensation prediction of a video) where the prediction blocks correspond to a spatial subset of a tile (See Fig. 4, BL_0, BL_1, BL_2, BL_3). The motivation statement set forth above with respect to claim 1 applies here. 
	
Regarding claim 38, Dvir in view of Iwata and Kang discloses the method of claim 1. Iwata further discloses  wherein prediction references for a tile extend only to co- located tiles in other frames (¶0111: Fig. 3, when the video signal of the block BL3 included in the first tile Tile_1 of the second picture Pct_2 which is the coding target and positioned on the tile boundary line TB is coded by the inter prediction, the reference candidate block BL2 included in the second tile Tile_2 is selected more preferentially than the reference candidate block BL1 included in the first tile Tile_1 of the first picture Pct_1 which is the reference image). The motivation statement set forth above with respect to claim 1 applies here. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir et al. (Patent No. US 8,019,167 B2) in view of  Iwata et al. (Pub. No. US 2017/0280155 A1 ) and Kang et al. (Pub. No. US 2021/0274176 A1) as applied to claim 5, and further in view of Kojima et al. (Patent No. 6,057,893).
Regarding claim 6, Dvir in view of  Iwata and Kang discloses the method of claim 5. Iwata further discloses wherein a number of tiles is consistent across a plurality of frames of the video sequence (See Fig. 4, Tile_1 and Tile_2 in pictures pct_1 to pct_3).
Dvir in view of Iwata and Kang does not explicitly discloseCustomer No. 139020 each persistence of a tile is designated to serve as a candidate prediction reference at a rate determined by a predetermined policy.  
However, Kojima discloses each persistence of a tile is designated to serve as a candidate prediction reference at a rate determined by a predetermined policy (Figs. 2A-2B: col. 2, lines 20-23: the number of I-picture [i.e., a reference picture] is increased with the increase number of scene change).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir in view of Iwata and Kang to include each persistence of a tile is designated to serve as a candidate prediction reference at a rate determined by a predetermined policy, as taught by Kojima, such that the picture quality of the predicted picture is not degraded in case of scene changes (Kojima: col. 2, lines 30-34). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir et al. (Patent No. US 8,019,167 B2) in view of  Iwata et al. (Pub. No. US 2017/0280155 A1 ) and Kang et al. (Pub. No. US 2021/0274176 A1) as applied to claim 1, and further in view of Masuda (Patent No. US 5,398,078 A). 
Regarding claim 8, Dvir in view of Iwata and Kang does not explicitly disclose estimating complexity of the tiles of a source frame, and coding the tiles of a source frame in a coding order determined by the estimated complexity.
	However, Masuda discloses estimating complexity of the tiles of a source frame, and coding the tiles of a source frame in a coding order determined by the estimated complexity (col. 10, lines 3- 13: The activity measuring circuit 51 derives activity Act(i) indicating the complexity of each block and outputs the measured value to the block ordering circuit 52…The block ordering circuit 52 converts the original order of the blocks to another block order by use of a preset method according to the activity measurement value of each block of the activity measuring circuit 51).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir in view of Iwata and Kang to include estimating complexity of the tiles of a source frame, and coding the tiles of a source frame in a coding order determined by the estimated complexity, as taught by Masuda, for enhancing the image quality of coding process (Masuda: col. 3, lines 1-3).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir et al. (Patent No. US 8,019,167 B2) in view of  Iwata et al. (Pub. No. US 2017/0280155 A1 ) and Kang et al. (Pub. No. US 2021/0274176 A1) as applied to claim 1,  and further in view of El-Maleh et al. (Pub. No. US 2007/0183661 A1). 
Regarding claim 35, Dvir in view of Iwata and Kang do not explicitly disclose wherein the partitioning source frames is based motion analysis of the video source.
However,  El-Maleh  discloses wherein the partitioning source frames is based motion analysis of the video source (¶¶0009-0010: Inter-mode segmentation is a low-complexity segmentation mode that processes a frame of a video sequence based on motion information for the ROI object indicating motion between the current frame and a previous or subsequent frame of the video sequence…The disclosed techniques also include a technique for detecting moving regions within a foreground object during inter-mode segmentation based on background modeling and subtraction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir in view of Iwata and Kang to include wherein the partitioning source frames is based motion analysis of the video source, as taught by El-Maleh, for providing an accurate foreground object generation and low-complexity extraction of the foreground object from the video sequence (El-Maleh: abstract). 

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir et al. (Patent No. US 8,019,167 B2) in view of  Iwata et al. (Pub. No. US 2017/0280155 A1 ) and Kang et al. (Pub. No. US 2021/0274176 A1) as applied to claim 1, and further in view of Ye et al. (Pub. No. US 2014/0079126 A1). 
Regarding claim 36, Dvir in view of Iwata does not explicitly disclose wherein the plurality of tiles of common size include a first tile that entirely overlaps spatially with others of the plurality of tiles, and the indication of weights for blending include weights for blending the entirely spatially overlapped first tile with the others of the plurality of tiles of the common source frame.  
However, the combination of Ye discloses wherein the plurality of tiles (tiles 202a-202d) of common size include a first tile (ROI 204) that entirely overlaps spatially with others of the plurality of tiles (Fig. 2A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir in view of Iwata to include wherein the plurality of tiles of common size include a first tile that entirely overlaps spatially with others of the plurality of tiles, as taught by Ye, to provide ROI video coding that provides reduced decoding complexity (Ye: ¶0019).
Furthermore, Kang teaches the indication of weights for blending include weights for blending the (¶¶0372: When signaling at least one slice (or tile group), a header of the slice (or tile group) may include all types of information required for decoding the corresponding slice (or tile group). ¶¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values. A final reconstructed pixel value may be generated by a weighted sum of the two overlapping reconstructed values).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dvir in view of Iwata and Ye to include the indication of weights for blending include weights for blending the spatially overlapped first tile with the others of the plurality of tiles of the common source frame as taught by Kang, for providing an image encoding/decoding method and apparatus with improved encoding/decoding efficiency (Kang: ¶0004). Now the combination of Ye and Kang teaches indication of weights for blending include weights for blending the entirely spatially overlapped first tile with the others of the plurality of tiles of the common source frame.
Regarding claim 37, Dvir in view of Iwata, Kang and Ye discloses the method of claim 36. Ye further discloses wherein the entirely spatially overlapped first tile is identified as a region of interest (Fig. 2A, ROI 204). The motivation statement set forth above with respect to claim 36 applies here.
Furthermore, Kang discloses  the common tile size for the plurality of tiles is based on a size of the region of interest (¶¶0273-0274, 0277-0278: it is preferable to partition a region other than an ROI within a picture into as few tiles as possible in terms of encoding efficiency. Accordingly, in order to provide an efficient ROI, a picture may be partitioned into tiles with various sizes for each region within a picture). The motivation statement set forth above with respect to claim 36 applies here.

Allowable Subject Matter
Claims 11-18, 31, 33 and 34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the cited prior arts fail teach “… wherein the tiles of the frame are associated with different time stamps in the virtual video sequence, and the tiles corresponding to a first tile location over a plurality of frames of the video source are designated as a reference tile at a first frequency lower than tiles corresponding to a second tile location over the plurality of frames…” as recited in claim 11. 
	Regarding claim 33, the cited prior arts fail to teach “…coding content of the tiles of the frames with motion compensation according to the video coding protocol having a respective temporal location corresponding to the tile’s respective timestamp and tiles corresponding to a first tile location over a plurality of frames of the video source are designated as a reference tile for the motion compensation at a first frequency lower than tiles corresponding to a second tile location over the plurality of frames…” as recited in claim 33.
	The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 11 and 33.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488